FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR GOMEZ-RIVAS,                               No. 10-70197

               Petitioner,                       Agency No. A041-830-317

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Cesar Gomez-Rivas, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1163, 1166 (9th Cir. 2008), and we deny in part and dismiss in part the

petition for review.

      We agree with the agency’s conclusion that Gomez-Rivas’ 2009 controlled

substance offense is not amenable to treatment under the Federal First Offender

Act, 18 U.S.C. § 3607. See de Jesus Melendez v. Gonzales, 503 F.3d 1019,

1025-27 (9th Cir. 2007).

      The agency properly determined that Gomez-Rivas was ineligible for

cancellation of removal because he had previously received that form of relief. See

8 U.S.C. § 1229b(c)(6).

      In his opening brief, Gomez-Rivas fails to address, and therefore has waived

any challenge to, the agency’s determination that his convictions for being under

the influence of a controlled substance involved federally-defined controlled

substances. See Martinez–Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are deemed

waived).

      We lack jurisdiction to review Gomez-Rivas’ contention that his 2009

conviction was not a “conviction” as defined in 8 U.S.C. § 1101(a)(48) because he

failed to exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).


                                          2                                     10-70197
Gomez-Rivas’ remaining contentions are not persuasive.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                 3                       10-70197